F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                              JAN 13 1999
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk

JOHN R. CARLETON, Personal
Representative of the Estate of
Angela Nell Carleton, deceased,

            Plaintiff-Appellant,

      and

DEBORAH STURDIVAN
BAUGHMAN,

            Plaintiff,

v.                                            No. 96-5130
                                         (D.C. No. 94-C-1033-E)
CITY OF TULSA, OKLAHOMA,                       (N.D. Okla.)
a municipal corporation; MIKE
HANLEY; DAN MCSLARROW,
Corporal; JOHN DOE, Officer,

            Defendants-Appellees.


JOHN R. CARLETON, Personal
Representative of the Estate of
Angela Nell Carleton, deceased,

            Plaintiff-Appellee,

      and

DEBORAH STURDIVAN
BAUGHMAN,

            Plaintiff,
v.                                             No. 96-5140
                                          (D.C. No. 94-C-1033-E)
CITY OF TULSA, OKLAHOMA,                        (N.D. Okla.)
a municipal corporation,

           Defendant,

     and

MIKE HANLEY; DAN
MCSLARROW, Corporal;
JOHN DOE, Officer,

           Defendants-Appellants.


DEBORAH STURDIVAN
BAUGHMAN,

           Plaintiff-Appellant,

v.                                             No. 96-5131
                                          (D.C. No. 94-C-1034-E)
CITY OF TULSA, OKLAHOMA,                        (N.D. Okla.)
a municipal corporation; OFFICER
MIKE HANLEY, CORPORAL
DAN MCSLARROW, OFFICER
JOHN DOE,

           Defendants-Appellees.


DEBORAH STURDIVAN
BAUGHMAN,

           Plaintiff-Appellee,




                                    -2-
    v.                                                   No. 96-5141
                                                    (D.C. No. 94-C-1034-E)
    CITY OF TULSA, OKLAHOMA,                              (N.D. Okla.)
    a municipal corporation,

                Defendant,

          and

    MIKE HANLEY; DAN
    MCSLARROW, Corporal;
    JOHN DOE, Officer,

                Defendants-Appellants.




                             ORDER AND JUDGMENT          *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -3-
       These consolidated appeals arise from suits brought by plaintiffs pursuant

to 42 U.S.C. § 1983 involving a high speed police chase. The vehicle pursued by

the police crashed into the vehicle driven by Angela Carleton. Ms. Carleton was

killed, and her passenger, Deborah Baughman, was injured. Plaintiffs brought

individual suits, which were later consolidated, against the officers involved in

the chase and the City of Tulsa, alleging violation of plaintiffs’ substantive due

process rights as a result of the officers’ reckless behavior and deliberate

indifference to plaintiffs’ constitutional rights and the City’s failure to train the

officers.   1



       The district court granted summary judgment in favor of defendants,

finding that the officers’ actions were not reckless and in complete indifference to

risk, and, therefore, plaintiffs could show no violation of their constitutional

rights. The district court also found that, because there was no constitutional

violation by the officers, plaintiffs’ § 1983 claims against the City must fail.

Plaintiffs appeal the district court’s ruling that defendants did not violate

plaintiffs’ constitutional rights, and the officer defendants cross-appeal the

district court’s refusal to grant them qualified immunity. Our review of the

district court’s grant of summary judgment is de novo,     see Kaul v. Stephan , 83


1
       Because the record on appeal does not contain the complaint or any of the
summary judgment pleadings or briefs, we discern the nature of plaintiffs’
allegations from their brief on appeal.

                                           -4-
F.3d 1208, 1212 (10th Cir. 1996), and we may affirm on any basis supported by

the record, see United States v. Sandoval , 29 F.3d 537, 542 n.6 (10th Cir. 1994).

      These appeals were informally abated pending this court’s      en banc decision

in Williams v. City and County of Denver    , No. 94-1190, 1998 WL 380518 (10th

Cir. June 26, 1998), which was, in turn, abated pending the Supreme Court’s

decision in County of Sacramento v. Lewis , 118 S. Ct. 1708 (1998).     Lewis

governs the outcome of these appeals. In that case, the Court held that

“high-speed chases with no intent to harm suspects physically or to worsen their

legal plight do not give rise to liability under the Fourteenth Amendment,

redressible by an action under § 1983.”    Lewis , 118 S. Ct. at 1720; see also

Radecki v. Barela , 146 F.3d 1227, 1232 (10th Cir. 1998) (applying     Lewis in

holding that officer’s exercise of instantaneous judgment in emergency situation

did not shock the conscience and was, therefore, not actionable under § 1983),

petition for cert. filed , 67 U.S.L.W. 3322 (U.S. Oct. 26, 1998) (No. 98-69).

      Plaintiffs do not allege that the officers intended them physical harm.

Consequently, defendants’ actions in the emergency situation surrounding the

high-speed chase do not shock the conscience. There was no violation of

plaintiffs’ substantive due process rights necessary to maintain an action under

§ 1983. Because there was no constitutional violation, we do not reach the

question of whether defendants are entitled to qualified immunity.     See Lewis , 118


                                           -5-
S. Ct. at 1714 n.5. Finally, plaintiffs’ § 1983 claim against the City must also fail

because there was no constitutional violation by the officers.    See Webber v.

Mefford , 43 F.3d 1340, 1344-45 (10th Cir. 1994). AFFIRMED.



                                                        Entered for the Court



                                                        Deanell Reece Tacha
                                                        Circuit Judge




                                            -6-